UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4567


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY TYSHAUN NIXON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:15-cr-00024-D-1)


Submitted:   October 31, 2016             Decided:   November 4, 2016


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, Acting United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory     Tyshaun    Nixon    appeals          the        120-month      sentence

imposed   by     the   district    court        following         his   guilty    plea   to

possession of a firearm by a convicted felon.                           Nixon challenges

the    district    court’s    application          of    a    two-level        sentencing

enhancement       pursuant    to     U.S.       Sentencing          Guidelines      Manual

§ 2K2.1(b)(1)(A) (2014) for Nixon’s possession of between three

and seven firearms and the district court’s decision to depart

upwardly from the Sentencing Guidelines range.                           The Government

disputes the allegations of error but contends that any such

error would be harmless because it had no effect on the sentence

the district court imposed.            We agree with the Government and

affirm the district court’s judgment.

       We may proceed directly to an assumed error harmlessness

inquiry without assessing the merits of Nixon’s challenge to the

Guidelines     calculation.        United       States       v.    Gomez-Jimenez,        750

F.3d    370,     382   (4th   Cir.    2014).            “A    Guidelines         error   is

considered harmless if we determine that (1) ‘the district court

would have reached the same result even if it had decided the

guidelines issue the other way,’ and (2) ‘the sentence would be

reasonable even if the guidelines issue had been decided in the

defendant’s favor.’”          Id. (quoting United States v. Savillon-

Matute, 636 F.3d 119, 123 (4th Cir. 2011)).



                                            2
      In this case, the district court explicitly stated that it

would    have    given    Nixon     a    120-month    sentence      even   if    it   had

incorrectly calculated his Guidelines range.                      The district court

also discussed each of the applicable 18 U.S.C. § 3553(a) (2012)

sentencing factors in support of its decision to impose a 120-

month    term.        Given   the       district    court’s   reasoning         and   the

deferential standard of review we apply when reviewing criminal

sentences, see Gall v. United States, 552 U.S. 38, 51, 59-60

(2007), we conclude that Nixon’s sentence would be substantively

reasonable even if the disputed issue had been resolved in his

favor.    See Savillon-Matute, 636 F.3d at 123-24.                    Therefore, any

error    in     the    district         court’s     Guidelines      calculation        is

harmless.

      Accordingly, we affirm the judgment of the district court.

We   dispense     with    oral    argument        because   the    facts   and    legal

contentions      are     adequately      presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            3